Title: To Thomas Jefferson from Joseph B. McKean, 11 April 1805
From: McKean, Joseph B.
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia April 11th: 1805.
                  
                  Mr; Clement Penrose has, I understand, been recommended to your Excellency as a fit person to be appointed Register, under the Act of Congress “For ascertaining and adjusting the titles & claims to Lands within the territory of Orleans and the district of Louisiana”. Although, I have not had the pleasure of a very intimate acquaintance with Mr; Penrose, yet, from his character & talents, his knowledge of the French and German languages, I presume he is competent to discharge the duties of the Office. I have therefore taken the Liberty to recommend him to your Excellency for the appointment.
                  I have the honour to be with great respect Your Mt. Ob St,
                  
                     J. B. M;Kean 
                     
                  
               